DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 2/13/2020.  These drawings are acceptable.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010040345 (as cited on IDS).
As to Claim 1:
	JP’345 discloses electricity storage system (see “a battery system…”, [0001]) comprising: a plurality of electricity storage modules each including a plurality of cells that are bound in a state where the plurality of cells are stacked in a row (see “plurality of plate shaped cell cells are arranged so as to be substantially flat with the restraint plate between two restraint plates held at a fixed distance…”, [0001, 0028]); and
a management device (see “a control unit (control mean) 31”, [0037], Fig. 3, 12) that acquires detection values from sensors that are respectively mounted on the plurality of electricity storage modules so as to detect expansion or contraction of the plurality of cells in a stacking direction (see “when the cell expands… contras significantly..” [0012]; see “… control unit 31 determines whether or not the value (P) of the signal from the pressure sensor 30 with both the reference values of the memory, and when it is not within the reference range…”, [0037-0038]), wherein

    PNG
    media_image1.png
    684
    800
    media_image1.png
    Greyscale

the management device is configured to compare a detection value acquired from the sensor mounted on one electricity storage module to be inspected out of the plurality of electricity storage modules and detection values acquired from the sensors mounted on other electricity storage modules, and to detect an abnormality in at least one of the cells included in the one electricity storage module to be inspected (see “… surface pressure may rise abnormally locally between adjacent single batteries…”, [0004];“… deformation of the battery and the internal short circuit of the battery due to the application of a large pressure to the cell 1…”, [0037-0040]).
As to Claim 2:
	JP’345 discloses the management device calculates a differential between the detection value acquired from the sensor mounted on the one electricity storage module to be inspected out of the plurality of electricity storage modules and an average value or a median of detection values acquired (see “… surface pressure may rise abnormally locally between adjacent single batteries…”, [0004];“… deformation of the battery and the internal short circuit of the battery due to the application of a large pressure to the cell 1…”, [0037-0040]).
As to Claim 4:
	JP’345 discloses the cell is a rectangular cell or a laminate-type cell (see “… a plurality of cells are laminated…”, [0006], Fig. 3).
As to Claim 5:
	JP’345 discloses the management device enhances cooling ability of a cooling unit when the management device detects an electricity storage module including an abnormal cell (see “… value exceeds the value, or when the value of the pressure sensor 30 is below the limit reference value, the pump drive control signal is output… the pump drive unit 33 changes the amount of refrigerant transported per unit time in the pump 34 in response to the pump drive control signal from the control unit 31…” [0038-0040]).
As to Claim 7:
	JP’345 discloses management device (see “… a battery system…”, [0001]); “a control unit (control mean) 31”, [0037], Fig. 3, 12) that controls a plurality of electricity storage modules each including a plurality of cells that are bound in a state where the plurality of cells are stacked in a row (see “plurality of plate shaped cell cells are arranged so as to be substantially flat with the restraint plate between two restraint plates held at a fixed distance…”, [0001, 0028]),wherein
the management device (see “a control unit (control mean) 31”, [0037], Fig. 3, 12) acquires detection values from sensors that are respectively mounted on the plurality of electricity storage modules so as to detect expansion or contraction of the plurality of cells in a stacking direction (see “when the cell expands… contras significantly..” [0012]; see “… control unit 31 determines whether or not the value (P) of the signal from the pressure sensor 30 with both the reference values of the memory, and when it is not within the reference range…”, [0037-0038]), and

    PNG
    media_image1.png
    684
    800
    media_image1.png
    Greyscale

the management device is configured to compare a detection value acquired from the sensor mounted on one electricity storage module to be inspected out of the plurality of electricity storage modules and detection values acquired from the sensors mounted on other electricity storage modules, and to detect an abnormality in at least one of the cells included in the one electricity storage module to be inspected (see “… surface pressure may rise abnormally locally between adjacent single batteries…”, [0004];“… deformation of the battery and the internal short circuit of the battery due to the application of a large pressure to the cell 1…”, [0037-0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP2010040345 (as cited on IDS), as applied to claim 1 above, and further in view of O’Brien, JR, et al., US 20120286739 (hereinafter, O’Brien).
	JP’345 discloses each of the electricity storage modules includes:
(see “… side surface bases (constraint plates) 6 for restraining 5 at both ends of the assembled battery body 5…”, [0029], Figs. 1-4); and at least two bind bars for connecting the two end plates to each other, the sensor is a pressure sensor, and the pressure sensor is attached on the batteries (see “… connecting bar 7…”, [0029]; see “… pressure sensor…”, [0037]).
In the same field of endeavor, O’Brien also discloses a group of battery cells 200 restraining by a binding band 202/204 also having a sensor 208/210 [0006, 0029] similar to that of JP’345.  O’Brien further discloses that the strain gauges are coupled to the binding bands [0029], which can improve estimate of the state of battery charge and/or protection options that result in deactivation of the entire battery [0007].  
It would have been obvious to a person skill in the art before the effective filing date of the instant application to incorporate a strain gauge on the binding band or constraining bar of JP’345 as taught by O’Brien as to improve estimate of the state of battery charge and/or protection options that result in deactivation of the entire battery [0007].  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP2010040345 (as cited on IDS), as applied to claim 1 above, and further in view of Wang et al., US 20120064378 (hereinafter, Wang).
	JP’345 discloses the management device that can detect abnormal battery, but does not teach that the control unit can separate out the abnormal cell.
	In the same field of endeavor, Wang discloses that the battery pack having a sensor and controller as to detect abnormal battery similar to that of JP’345.  Wang further discloses that by disconnecting the abnormal battery cell electrically via an electrical switch and bypass switch as to allow 
	It would have been obvious to a person skill in the art before the effective filing date of the instant application to incorporate an electrical switch/bypass into the control unit of JP’345 as taught by Wang as to allow the controller to isolate the abnormal battery and allow other working battery cells to continue to work [0007-0008, 0023-0i024].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723